MEMORANDUM **
The court has reviewed petitioner’s response to the court’s May 8, 2006 order to show cause, and has determined that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); United States v. Jimenez, 258 F.3d 1120 (9th Cir.2001) (holding that the “term of imprisonment” requirement of 8 U.S.C. § 1101(a)(43)(F) includes any time served due to a post-sentencing probation violation, even if originally imposed as a suspended sentence). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.